DETAILED ACTION
Prosecution History 
	Claims 1-22 were filed.
	Claims 1, 9 and 17 have been amended
	Claims 1, 5-9, 13-17 and 19-20 are pending and allowed.

Allowable Subject Matter
 Claims 1, 5-9, 13-17 and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Howie et al. U.S. Patent No. 5,543,692 (“Howie”) discloses an electric motor is controlled to move a vehicle window between an upper limit position and a lower limit position. The rate of change of current flow to the motor is determined during upward movement of the vehicle window toward the upper limit position. A threshold rate of change of current flow value to the motor is stored which is a function of a plurality of determinations made of the rate of change of current flow to the motor during upward movements of the vehicle window toward the upper limit position.
	Noro et al. U.S. Patent No. 7,145,299 (“Noro”) teaches a master controller installed in a master controller box and slave controllers installed in car doors to open and close window glasses of a car are connected by a single wire to each of slave controllers for enabling to send control signals through such a single wire so that the master controller applies DOWN current signal, UP current signal and no flow of current to slave controllers.
	Takahara et al. U.S. Patent No. 5773942 (“Takahara”) teaches a power window motor drive apparatus, which, in the event of data error of the external command data, from the driver's 
	Ubelein et al. U.S. Patent No. 6,515,377 (“Ubelein”) teaches a circuit and a process are used to control operation of an electromagnetic drive arrangement for power window lifters, sun roofs, or door locks of a motor vehicle. After recognition of a failure of functions or parts thereof or electrical or electronic components, emergency operation is initiated. The operation of electromagnetic drive arrangement is enabled by a switching element, and the control level for the control of the switching element is verified by the running of a safety routine before possible emergency operation.
	U.S. Pub. No. 2008/0100241 (“Takahashi”) teaches a control device for an opening/closing member includes a movement instruction outputting unit that outputs a movement instruction of the opening/closing member according to an operation of an operation switch, a driving unit that drives a motor and moves the opening/closing member based on the movement instruction, an entrapment judging unit that judges whether or not entrapment of foreign object by the opening/closing member has occurred when the opening/closing member is being moved by the motor with a sensitivity set at a relevant point as a reference, a drive limiting unit that instructs the driving unit to stop the drive of the motor or drive in reverse rotation of the motor if judged that entrapment of the foreign object by the opening/closing member has occurred by the entrapment judging unit.

	“the second computer prioritizes the first signal from the window switch in the switch panel over the second signal from the first computer in the switch panel and closes the vehicle window based on the first signal by a first predetermined amount that is an automatic movement and set to less than an amount by which the window will be fully closed while the window switch is turned on regardless of the switch operated amount with the first switch operation.”
	Claims 5-8, 13-16 and 19-20 depend on allowable claims 1 and 11, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668